DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/04/2021 has been entered.
 

Application Status:
--- Claims 1, 3-23 and 25 are pending. Claims 2 and 24 were previously canceled. Claim 25 is new added.
--- Claims 1, 3-8, 15, 17, 19, 21-23 and 25 are rejected herein.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC §102
Claims 1, 3-8, 15, 17, 19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 1,880,098 to Mair.

Regarding claim 1, Mair discloses a swivel connector capable of holding a rod comprising: a holding tube (11,18), with an annular flange (20) extending radially from an upper end thereof (see fig. 1 -7); 
an annular member (19) for abutting of an underside of the annular flange (20) and capable of attaching to a surface;
 an annular cover member (21) (figs 3-5, 7) capable of attaching  to a surface and the annular member  over the annular flange (20)  to hold the holding tube to the 

Regarding claim 3, including a laterally extending pin (screw) (23) (figs 8-10) provided across a lower end of the rod holding tube.

Regarding claim 4, wherein the annular flange (20) is provided at an angle to a longitudinal axis of the rod holding tube defining a rest angle of a fishing rod when placed into the rotatable flush mounted fishing rod holder.

Regarding claim 5, wherein a low friction member is provided between the annular member and the annular flange (smooth surfaces)

Regarding claim 6, wherein a low friction member is provided between the cover member and the annular flange (smooth surfaces).

Regarding claim 7, Mair further discloses a releasable locking mechanism (see wing clamp 25, for example) to at least temporarily lock the rod holding tube against rotation and to be releasable as required to allow rotation of the rod holding tube.




Regarding claim 15, wherein the shaped locking detail is provided on a circumferential surface of the annular flange.

Regarding claim 17, wherein the annular cover (21) is threadingly attached relative to the annular member in order to change the separation distance between an underside of the annular cover member and the annular flange (20)

Regarding claim 19, wherein the annular cover member  (21) is provided with an enlarged portion in order to allow a user to more easily lock and unlock (rotation by turning clockwise and counterclockwise) the annular cover member through rotation which will change the separation distance between the underside of the annular cover member  and the annular flange.

Regarding claim 21, wherein an at least partially threaded upstand is provided relative to the annular member (19), and a correspondingly at least partially threaded portion is provided on an underside of the annular cover member such that the separation between the annular cover member on the annular flange can be changed by tightening or loosening the annular cover member  relative to the annular member.



Regarding claim 23, wherein the annular cover and annular member  are capable of attaching to a surface of a watercraft.

Claims 1, 3-8, 17, 21-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,645,057 to Kaplan.

Regarding claim 1, Mair discloses a base for mounting a light pole, capable of holding a rod comprising: a holding tube (7), with an annular flange (9) extending radially from an upper end thereof; 
an annular member (10 for abutting of an underside of the annular flange (9) and adapt to attach to a surface;
 an annular cover member (11) adapted to attach  to a surface and the annular member  over the annular flange (9  to hold the holding tube to the surface but allow rotation of the holding tube relative to the surface and the annular cover member, wherein the rod holding tube has an open end ((an open end where arm or rod 8 attached to) ) capable of receiving a rod; wherein the annular flange is located between the annular cover member and the annular member, wherein the rod holding tube defines a longitudinal axis that is rotatable around a perpendicular axis of the annular cover member.



Regarding claim 4, wherein the annular flange (9) is provided at an angle to a longitudinal axis of the rod holding tube defining a rest angle of a fishing rod when placed into the rotatable flush mounted fishing rod holder.

Regarding claim 5, wherein a low friction member is provided between the annular member and the annular flange (smooth surfaces)

Regarding claim 6, wherein a low friction member is provided between the cover member and the annular flange (smooth surfaces).

Regarding claim 7, Kaplan further discloses a releasable locking mechanism (14, 16, for example) to at least temporarily lock the rod holding tube against rotation and to be releasable as required to allow rotation of the rod holding tube.

Regarding claim 8, wherein the annular flange has a shaped locking detail provided on at least one surface.

Regarding claim 17, wherein the annular cover  (11) is threadingly attached relative to the annular member (via bolt/screw 14, 16) in order to change the separation distance between an underside of the annular cover member and the annular flange. 

Regarding claim 21, wherein an at least partially threaded upstand is provided relative to the annular member (19), and a correspondingly at least partially threaded portion is provided on an underside of the annular cover member such that the separation between the annular cover member on the annular flange can be changed by tightening or loosening the annular cover member relative to the annular member.

Regarding claim 22, wherein movement of the rod holding tube can be motorised through engagement of a motor with the annular flange.

Regarding claim 23, wherein the annular cover and annular member are capable of attaching to a surface of a watercraft.

Regarding claim 25, wherein the annular member comprises one or more apertures 912) for receiving one or more respective receiving assemblies, and wherein the annular cover member comprises the one or more respective receiving assemblies.

Allowable Subject Matter
Claims 9-14, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments



Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TAN LE/Primary Examiner, Art Unit 3632